DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This first non-final action is in response to applicant’s original filing of 10/30/2019.
Claims 1-20 are currently pending and have been examined.
Claim Objections
Claims 2-12 are objected to because of the following informalities: In the preamble of each of claims 2-12, the limitation “a self-moving device” is recited.  This appears to be a typographical error and should be “the self-moving device” to be clear it is the same self-moving device previously recited in claim 1. 
Claims 8 and 19 are objected to because of the following informalities:  at claim 8, line 7 and claim 19, line 6, the limitation “wherein controlling the self-moving” appears to be a typographical error, as the “wherein” should not be in the claim limitation.  For purposes of examination the examiner is assuming this limitation is “controlling the self-moving…”.   Appropriate correction is required.
Claim Interpretation
	The examiner notes that claim 8, from which claim 9 depends, only requires that one of the listed operations is part of the first escape preprocessing operation, and that “marking a current position of the self-moving device” is only one of the listed operations.  Claim 9 depends from claim 8 but only further limits the limitation of claim 8 
	The same claim interpretation and explanation/analysis is true for claim 20 (which depends from claim 19) as well.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vicenti (U.S. Publication Number 2016/0103451).Regarding claim 1, Vicenti discloses A moving method for a self-moving device, comprising steps of: (col. 7, lines 5-16) 	driving the self-moving device to move in a first advancing direction (In various examples, the drive system 304 maneuvers the robot 100 across a floor surface based on a drive command having x, y, and 0 components, for example, issued by the controller 302. – See at least paragraph [0054] and Figs. 1-3); 
 	determining whether the self-moving device can continue to move in the first advancing direction (For example, controller 302 can be responsive to the sensor system 308, which includes one or more sensors disposed about the robot 100, to control the operations of the robot 100. These sensors can function as obstacle detection units, obstacle detection obstacle avoidance (ODOA) sensors, wheel drop sensors, obstacle-following sensors, a virtual wall omnidirectional detector 116, communication sensors, stall-sensor units, and main wheel encoder units, bumper sensors 382, and surface sensors 220. – See at least paragraph [0055] and [0070] and Figs. 1-3); 
	and controlling the self-moving device to perform a first escape preprocessing operation, if the self-moving device cannot continue to move in the first advancing direction (see Escape Behavior Mode paragraphs [0068]-[0070] and Figs. 1-3). 	Regarding claim 2, Vicenti discloses the first escape preprocessing operation comprising:  	driving the self-moving device to move in a second advancing direction, wherein the second advancing direction is a direction deviated from the first advancing direction towards a first side direction by a first preset angle (Upon detecting a flooring change, the controller 302 may select an alternative behavior mode, e.g., one of the Escape Behavior Modes, resuming the Area Coverage Mode once the robot 100 has turned away from the “non-selected” floor surface type. … While various Escape Behavior Modes 354 have generally been described with reference to avoiding a flooring change, the robot 100 can operate under one or more escape behavior modes 354 over the course of cleaning a selected area. For example, while cleaning an area rug or other selected area, the robot 100 may encounter an obstacle. If the robot encounters an obstacle and becomes stuck or is unable to continue in the same heading, the controller 302 may execute an Escape Behavior Mode 354, thereby causing the robot 100 to rotate and travel in a new direction. – See at least paragraphs [0055], [0063] and [0068]-[0070] and Figs. 1-3). 	Regarding claim 5, Vicenti discloses the first escape preprocessing operation further comprising: 
 	driving the self-moving device to move in a third advancing direction, wherein the third advancing direction is a direction deviated from the first advancing direction towards a second side direction by the first preset angle (Upon detecting a flooring change, the controller 302 may select an alternative behavior mode, e.g., one of the Escape Behavior Modes, resuming the Area Coverage Mode once the robot 100 has turned away from the “non-selected” floor surface type. … While various Escape Behavior Modes 354 have generally been described with reference to avoiding a flooring change, the robot 100 can operate under one or more escape behavior modes 354 over the course of cleaning a selected area. For example, while cleaning an area rug or other selected area, the robot 100 may encounter an obstacle. If the robot encounters an obstacle and becomes stuck or is unable to continue in the same heading, the controller 302 may execute an Escape Behavior Mode 354, thereby causing the robot 100 to rotate and travel in a new direction. – See at least paragraphs [0055], [0063] and [0068]-[0070] and Figs. 1-3). 	Regarding claim 10, Vicenti discloses the self-moving device is one of a cleaning robot, a service robot, a business robot and a transfer robot (A cleaning robot includes a chassis, a drive system connected to the chassis and configured to drive the robot, a signal generator and sensor carried by the chassis, and a controller in communication with the drive system and the sensor. … In general, this disclosure relates to a mobile robot and a method of confining the movement of the robot to a limited area, such as the surface of an area rug. The robot may include a plurality of sensors for use during a cleaning process, and one or more of these sensors can be advantageously configured to help confine the movement of the robot to a prescribed area, such as an area of a floor surface on which the robot initiates a cleaning process. – See at least abstract, paragraphs [0003] and [0047]-[0048] and Figs. 1-2). 	Regarding claim 13, Vicenti discloses a self-moving device, comprising a traveling mechanism configured to drive the self-moving device to move on a working surface (the robot 100 includes a controller 302 (e.g., a device having one or more computing processors in communication with memory capable of storing instructions executable on the computing processor(s)) that executes commands and controls a control system 300, which includes a drive system 304, a cleaning system 306, a sensor system 308, and a navigation system 310. – See at least paragraph [0052] and Figs. 1-3); the robot 100 includes a controller 302 (e.g., a device having one or more computing processors in communication with memory capable of storing instructions executable on the computing processor(s)) that executes commands and controls a control system 300, which includes a drive system 304, a cleaning system 306, a sensor system 308, and a navigation system 310. – See at least paragraph [0052]  and Figs. 1-3);  	and an executor configured to process the plurality of control instructions, wherein the control instructions are configured to be loaded and executed by the executor to perform the following operations (the robot 100 includes a controller 302 (e.g., a device having one or more computing processors in communication with memory capable of storing instructions executable on the computing processor(s)) that executes commands and controls a control system 300, which includes a drive system 304, a cleaning system 306, a sensor system 308, and a navigation system 310. – See at least paragraph [0052] and Figs. 1-3): 
 	driving the self-moving device to move in a first advancing direction (In various examples, the drive system 304 maneuvers the robot 100 across a floor surface based on a drive command having x, y, and 0 components, for example, issued by the controller 302. – See at least paragraph [0054] and Figs. 1-3); 
 	determining whether the self-moving device can continue to move in the first advancing direction (For example, controller 302 can be responsive to the sensor system 308, which includes one or more sensors disposed about the robot 100, to control the operations of the robot 100. These sensors can function as obstacle detection units, obstacle detection obstacle avoidance (ODOA) sensors, wheel drop sensors, obstacle-following sensors, a virtual wall omnidirectional detector 116, communication sensors, stall-sensor units, and main wheel encoder units, bumper sensors 382, and surface sensors 220. – See at least paragraph [0055] and [0070] and Figs. 1-3); 
 	and controlling the self-moving device to perform a first escape preprocessing operation, if the self-moving device cannot continue to move in the first advancing direction (see Escape Behavior Mode paragraphs [0068]-[0070] and Figs. 1-3).	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-9, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vicenti in view of Romanov et. al (U.S. Publication Number 2011/0153081).Regarding claim 3, Vicenti does not explicitly disclose determining whether the self-moving device can continue to move in the second advancing direction; 
 	and controlling the self-moving device to perform a second escape preprocessing operation, if the self-moving device cannot continue to move in the second advancing direction.  However, such matter is taught by Romanov (see at least paragraph [0109] wherein if the shell is compressed below a certain safety point, the robotic cleaner is triggered to reverse its course before it gets wedged and paragraph [0143] wherein the robotic cleaner 220 may include rear drop-off sensors 221, which are located on the rear of the main robot body 222. The rear drop-off sensors 221 may protect the wheels from backing off an edge of a surface while turning or travelling in a reverse direction, which implies that if the robotic cleaner is moving in a reverse direction and encounters and edge, it will stop reversing and head in a different direction (second escape preprocessing operation)).
 	It would be obvious to one skilled in the art before the effective filing date of the present invention to incorporate the teachings of Romanov going to the use of multiple escape processes in tandem with the system of Vincenti as both systems are directed to autonomous/robotic cleaners and one of ordinary skill in the art would have recognized the established utility of having a robot that uses multiple escape processes in tandem to ensure that a robotic cleaner does not get stuck or damaged and would have predictably applied it to improve the system of Vincenti. 	Regarding claim 4, Vicenti does not disclose the second escape preprocessing operation comprises at least one of the following operations:  	driving the self-moving device to move in a third advancing direction; 

 	increasing a rotation speed of a driving motor of the self-moving device; 
 	recording a current position of the self-moving device; 
 	controlling the self-moving device to bypass the recorded current position of the self-moving device according to a preset motion type; 
 	controlling the self-moving device to send an alarm prompt; 
 	and increasing a reverse-rotation speed of a driving wheel of the self-moving device. 	However, Romanov teaches controlling the self-moving device to move back (In this embodiment of the invention, the shell can compress over the drive box 95 when pressed down from a force external to the robotic cleaner. This has two advantages. First, the shell may lower down if the robotic cleaner travels under low clearance furniture and this may avoid the robotic cleaner getting wedged in place. In addition, a limit or contact switch 99 may provide detection if the shell compresses below a certain safety point, triggering the robotic cleaner to reverse its course before it gets wedged. – See at least paragraph [0109] and Figs 1-2).
 	It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the reversing capabilities of Romanov into the self-moving device Vicenti as both systems are directed to autonomous/robotic cleaning systems and doing so would help the autonomous device maneuver around obstacles and continue to perform its tasks. 	Regarding claim 7, Vicenti does not disclose the first escape preprocessing 
 	and/or increasing a rotation speed of a motor of a driving wheel of the self-moving device.
 	However, Romanov teaches controlling the self-moving device to move back (In this embodiment of the invention, the shell can compress over the drive box 95 when pressed down from a force external to the robotic cleaner. This has two advantages. First, the shell may lower down if the robotic cleaner travels under low clearance furniture and this may avoid the robotic cleaner getting wedged in place. In addition, a limit or contact switch 99 may provide detection if the shell compresses below a certain safety point, triggering the robotic cleaner to reverse its course before it gets wedged. – See at least paragraph [0109] and Figs 1-2).
 	It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the reversing capabilities of Romanov into the self-moving device Vicenti as both systems are directed to autonomous/robotic cleaning systems and doing so would help the autonomous device maneuver around obstacles and continue to perform its tasks. 	Regarding claim 8, Vicenti does not disclose the first escape preprocessing operation comprises at least one of the following operations:  	marking a current position of the self-moving device;  	controlling the self-moving device to move back; 

 	controlling the self-moving device to send alarm information; 
 	and increasing a reverse-rotation speed of a driving wheel of the self-moving device. 	However, Romanov teaches controlling the self-moving device to move back (In this embodiment of the invention, the shell can compress over the drive box 95 when pressed down from a force external to the robotic cleaner. This has two advantages. First, the shell may lower down if the robotic cleaner travels under low clearance furniture and this may avoid the robotic cleaner getting wedged in place. In addition, a limit or contact switch 99 may provide detection if the shell compresses below a certain safety point, triggering the robotic cleaner to reverse its course before it gets wedged. – See at least paragraph [0109] and Figs 1-2; paragraphs [0331]-[0332] the robot turns and uses sensors while cleaning, including around obstacles, and builds a map of the regions, including mapping the obstacles, from the sensor data.  This map is then used by the robot in cleaning.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the reversing capabilities and map building capabilities (including that of marking positions of obstacles) of Romanov into the self-Regarding claim 9, Vicenti does not explicitly disclose that marking the current position of the self-moving device comprising: marking the current position of the self-moving device as an obstacle;  
marking information on the obstacle on a map constructed by the self-moving device; 
and controlling the self-moving device to no longer pass the marked position in subsequent operations.
However, such matter is taught by Romanov See at least paragraph [0109] and Figs 1-2; paragraphs [0331]-[0332] the robot turns and uses sensors while cleaning, including around obstacles, and builds a map of the regions, including mapping the obstacles, from the sensor data.  This map is then used by the robot in cleaning.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the reversing capabilities and map building capabilities (including that of marking positions of obstacles) of Romanov into the self-moving device Vicenti as both systems are directed to autonomous/robotic cleaning systems and one of ordinary skill in the art would have recognized the established utility of having a robot having the reversing capabilities and map building capabilities Regarding claim 14, Vicenti does not explicitly disclose the first escape preprocessing operation comprising:  	driving the self-moving device to move in a second advancing direction, wherein the second advancing direction is a direction deviated from the first advancing direction towards a first side direction by a first preset angle; 
 	and the processor further loads and executes the following control instructions:  	determining whether the self-moving device can continue to move in the second advancing direction; 
 	and controlling the self-moving device to perform a second escape preprocessing operation, if the self-moving device cannot continue to move in the second advancing direction. 	However, such matter is taught by Romanov (see at least paragraph [0109] wherein if the shell is compressed below a certain safety point, the robotic cleaner is triggered to reverse its course before it gets wedged and paragraph [0143] wherein the robotic cleaner 220 may include rear drop-off sensors 221, which are located on the rear of the main robot body 222. The rear drop-off sensors 221 may protect the wheels from backing off an edge of a surface while turning or travelling in a reverse direction, which implies that if the robotic cleaner is moving in a reverse direction and encounters and edge, it will stop reversing and head in a different direction (second escape preprocessing operation)).
Regarding claim 15, Vicenti does not disclose the second escape preprocessing operation comprises at least one of the following operations: 
	driving the self-moving device to move in a third advancing direction; 
 	controlling the self-moving device to move back; 
 	increasing a rotation speed of a driving motor of the self-moving device; 
 	recording a current position of the self-moving device; 
	controlling the self-moving device to bypass the recorded current position of the self-moving device according to a preset motion type; 
 	controlling the self-moving device to send an alarm prompt; 
 	and increasing a reverse-rotation speed of a driving wheel of the self-moving device.
 	However, Romanov teaches controlling the self-moving device to move in a third advancing direction (see at least paragraph [0143] wherein the robotic cleaner 220 may include rear drop-off sensors 221, which are located on the rear of the main robot body 222. The rear drop-off sensors 221 may protect the wheels from backing off an edge of a surface while turning or travelling in a reverse direction, which implies that if the robotic cleaner is moving in a reverse direction and encounters and edge, it will stop reversing and head in a different direction (second escape preprocessing operation)).
 	It would be obvious to one skilled in the art before the effective filing date of the present invention to incorporate the teachings of Romanov going to the use of multiple escape processes in tandem with the system of Vincenti as both systems are directed to autonomous/robotic cleaners and one of ordinary skill in the art would have recognized the established utility of having a robot that uses multiple escape processes in tandem to ensure that a robotic cleaner does not get stuck or damaged and would have predictably applied it to improve the system of Vincenti.
Regarding claim 16, Vicenti explicitly discloses the first escape preprocessing operation further comprising: 
 	driving the self-moving device to move in a third advancing direction, wherein the third advancing direction is a direction deviated from the first advancing direction towards a second side direction by the first preset angle (Upon detecting a flooring change, the controller 302 may select an alternative behavior mode, e.g., one of the Escape Behavior Modes, resuming the Area Coverage Mode once the robot 100 has turned away from the “non-selected” floor surface type. … While various Escape Behavior Modes 354 have generally been described with reference to avoiding a flooring change, the robot 100 can operate under one or more escape behavior modes 354 over the course of cleaning a selected area. For example, while cleaning an area rug or other selected area, the robot 100 may encounter an obstacle. If the robot encounters an obstacle and becomes stuck or is unable to continue in the same heading, the controller 302 may execute an Escape Behavior Mode 354, thereby causing the robot 100 to rotate and travel in a new direction. – See at least paragraphs [0055], [0063] and [0068]-[0070] and Figs. 1-3).
 	Regarding claim 18, Vicenti does not disclose the first escape preprocessing operation comprises: 
 	controlling the self-moving device to move back; 
 	and/or increasing a rotation speed of a motor of a driving wheel of the self-moving device.
 	However, Romanov teaches controlling the self-moving device to move back (In this embodiment of the invention, the shell can compress over the drive box 95 when pressed down from a force external to the robotic cleaner. This has two advantages. First, the shell may lower down if the robotic cleaner travels under low clearance furniture and this may avoid the robotic cleaner getting wedged in place. In addition, a limit or contact switch 99 may provide detection if the shell compresses below a certain safety point, triggering the robotic cleaner to reverse its course before it gets wedged. – See at least paragraph [0109] and Figs 1-2).
 	It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the reversing capabilities of Romanov into the self-moving device Vicenti as both systems are directed to autonomous/robotic cleaning systems and doing so would help the autonomous device maneuver around obstacles and continue to perform its tasks.Regarding claim 19, Vicenti does not disclose the first escape preprocessing operation comprises at least one of the following operations: 
 	marking a current position of the self-moving device; 
 	controlling the self-moving device to move back; 
 	determining whether the self-moving device can move back; 
	wherein controlling the self-moving device to bypass the marked current position according to a preset motion type, if the self-moving device can move back successfully; 
 	controlling the self-moving device to perform a third escape preprocessing operation, if the self-moving device cannot move back successfully; 
 	controlling the self-moving device to send alarm information; 
 	and increasing a reverse-rotation speed of a driving wheel of the self-moving device.
 	However, Romanov teaches controlling the self-moving device to move back (In this embodiment of the invention, the shell can compress over the drive box 95 when pressed down from a force external to the robotic cleaner. This has two advantages. First, the shell may lower down if the robotic cleaner travels under low clearance furniture and this may avoid the robotic cleaner getting wedged in place. In addition, a limit or contact switch 99 may provide detection if the shell compresses below a certain safety point, triggering the robotic cleaner to reverse its course before it gets wedged. – See at least paragraph [0109] and Figs 1-2; paragraphs [0331]-[0332] the robot turns and uses sensors while cleaning, including around obstacles, and builds a map of the regions, including mapping the obstacles, from the sensor data.  This map is then used by the robot in cleaning.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the reversing capabilities and map building capabilities (including that of marking positions of obstacles) of Romanov into the self-moving device Vicenti as both systems are directed to autonomous/robotic cleaning systems and one of ordinary skill in the art would have recognized the established utility of having a robot having the reversing capabilities and map building capabilities (including that of marking positions of obstacles) to ensure safety and efficiency and would have predictably applied it to improve the system of Vincenti. 	Regarding claim 20, Vicenti does not explicitly disclose marking the current position of the self-moving device comprising: 
	marking the current position of the self-moving device as an obstacle; 
 	marking information on the obstacle on a map constructed by the self-moving device; 
 	and controlling the self-moving device to no longer pass the marked position in subsequent operations.
However, such matter is taught by Romanov See at least paragraph [0109] and Figs 1-2; paragraphs [0331]-[0332] the robot turns and uses sensors while cleaning, including around obstacles, and builds a map of the regions, including mapping the obstacles, from the sensor data.  This map is then used by the robot in cleaning.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the reversing capabilities and map building .

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vicenti in view of Chiappetta et al (U.S. Publication Number 2004/0111184 A1). 	Regarding claim 6, Vicenti does not disclose the first preset angle ranging from 3° to 45°. 	However, Chiappetta teaches a self-moving device turning in a predefined range (In one preferred embodiment of the invention, the prescribed conduct of the robotic device 100 comprises one or more basic maneuvers such as CW and CCW turns, forward or aft (straight line) movement, slow down, speed up, and stop. The CW and/or CCW turns can be implemented using the turning techniques of the robotic device 100 described above, and the turn angles can be, for example, over a 360.degree. spectrum at predetermined intervals, e.g., 5.degree. or 1020. – See at least paragraph [0082] and Figs. 1 and 6A-6B). 	It would be obvious to one with ordinary skill in the art before the effective filing date of the present invention to incorporate the preset angles taught in Chiappetta into the self-moving device of Vicenti as both systems are directed to autonomous/robotic cleaning systems, and the use of such present angles would allow the self-moving Regarding claim 17, Vicenti does not disclose the first preset angle ranging from 3° to 45°. 	However, Chiappetta teaches a self-moving device turning in a predefined range (In one preferred embodiment of the invention, the prescribed conduct of the robotic device 100 comprises one or more basic maneuvers such as CW and CCW turns, forward or aft (straight line) movement, slow down, speed up, and stop. The CW and/or CCW turns can be implemented using the turning techniques of the robotic device 100 described above, and the turn angles can be, for example, over a 360.degree. spectrum at predetermined intervals, e.g., 5.degree. or 1020. – See at least paragraph [0082] and Figs. 1 and 6A-6B). 	It would be obvious to one with ordinary skill in the art before the effective filing date of the present invention to incorporate the preset angles taught in Chiappetta into the self-moving device of Vicenti as both systems are directed to autonomous/robotic cleaning systems, and the use of such present angles would allow the self-moving device to predictably and efficiently navigate areas and avoid obstacles.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vicenti in view of Romanov as applied to claims 3-4 above, and further in view of Chiappetta. 	Regarding claim 11, the combination of Vicenti and Romanov does not disclose the first preset angle ranging from 3° to 45°. 	However, Chiappetta teaches a self-moving device turning in a predefined range In one preferred embodiment of the invention, the prescribed conduct of the robotic device 100 comprises one or more basic maneuvers such as CW and CCW turns, forward or aft (straight line) movement, slow down, speed up, and stop. The CW and/or CCW turns can be implemented using the turning techniques of the robotic device 100 described above, and the turn angles can be, for example, over a 360.degree. spectrum at predetermined intervals, e.g., 5.degree. or 1020. – See at least paragraph [0082] and Figs. 1 and 6A-6B). 	It would be obvious to one with ordinary skill in the art before the effective filing date of the present invention to incorporate the preset angles taught in Chiappetta into the self-moving device of Vicenti as both systems are directed to autonomous/robotic cleaning systems, and the use of such present angles would allow the self-moving device to predictably and efficiently navigate areas and avoid obstacles. 	Regarding claim 12, the combination of Vicenti and Romanov does not disclose the first preset angle ranging from 3° to 45°. 	However, Chiappetta teaches a self-moving device turning in a predefined range (In one preferred embodiment of the invention, the prescribed conduct of the robotic device 100 comprises one or more basic maneuvers such as CW and CCW turns, forward or aft (straight line) movement, slow down, speed up, and stop. The CW and/or CCW turns can be implemented using the turning techniques of the robotic device 100 described above, and the turn angles can be, for example, over a 360.degree. spectrum at predetermined intervals, e.g., 5.degree. or 1020. – See at least paragraph [0082] and Figs. 1 and 6A-6B). 	It would be obvious to one with ordinary skill in the art before the effective filing .
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.C.B./Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666